                Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 1 of 19




 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 6

 7             AARON WILLIAMS,

 8                                     Plaintiff,
                                                                     C19-5282 TSZ
 9                  v.
                                                                     ORDER
10             PILLPACK LLC,

11                                     Defendant.

12             THIS MATTER comes before the Court on Plaintiff’s Motion for Class

13 Certification, docket no. 29. Having reviewed all papers and evidence filed in support of

14 the motion, and in opposition,1 the Court enters the following Order:

15 Background

16             1.        Defendant’s Telemarketing Campaign

17             Defendant PillPack LLC is a full-service pharmacy that delivers medications in

18 multi-dose packaging to patients’ homes. Swindle Decl. at ¶ 2 (docket no. 62). In March

19 2018, Defendant engaged a company called Performance Media Strategies, Inc.

20 (“Performance Media”) to telemarket its services. See Hunt Decl. at ¶ 2 (docket no. 63);

21

22
     1
         Because the facts and legal arguments are adequately presented in the papers submitted, the Court
23 concludes that oral argument is not necessary.

     ORDER - 1
                Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 2 of 19



     Anderson Decl. at ¶¶ 4–5 (docket no. 34). The following month, Defendant executed a
 1
     PillPack Insertion Order (“Agreement”), hiring Performance Media as an independent
 2
     contractor to generate live customer leads and transfer those leads to Defendant’s call
 3
     center (“Campaign”). Agreement, Ex. 28 (docket no. 128). Around that time, Defendant
 4
     was purportedly informed that the calls “would be placed using a prerecorded voice
 5
     system which is sometimes described . . . as an Avatar or an IVR (interactive voice
 6
     response) system.” Anderson Decl. at ¶ 7. Defendant was also purportedly informed that
 7
     a third party—a company called Prospects DM—would place the calls. See id.2
 8
               Throughout the Campaign, from March 2018 to June 2019, Performance Media
 9
     engaged Prospects DM to place calls and transfer them to Defendant’s call center.
10
     Anderson Decl. at ¶ 8. Prospects DM obtained the called parties’ contact information
11
     from three companies: Little Brook Media, Sharecare Inc., and Yodel Technologies
12
     LLC. See Grant Decl. at ¶ 4, Ex. 34 to Sealed Motion (docket no. 37-17).3 Yodel
13
     obtained at least some of that contact information from a fourth company, Fluent Inc.
14
     See Barsky Decl. at ¶ 6 (docket no. 69). Those companies collectively operate dozens of
15
     websites on which individuals may consent to be called by the companies or their
16
     “Marketing Partners.” See id. at ¶¶ 4, 7–8; Hebard Decl. at ¶ 2 (docket no. 64).
17
               2.      Calls to Plaintiff
18
               In March 2019, Plaintiff Aaron Williams received a prerecorded call advertising a
19
     pharmacy service on his cell phone and was transferred to Defendant’s call center. Id. at
20

21
     2
         Defendant denies any knowledge of Prospects DM. See Hunt Decl. at ¶ 5.
22   3
    The Declaration of Joshua Grant, Prospects PM’s principal, was filed under seal, but the parties cite or
   quote this declaration throughout their briefs, which were not filed under seal. See, e.g., Motion (docket
23 no. 29 at 12), Response (docket no. 60 at 11, 23).

     ORDER - 2
             Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 3 of 19



     ¶ 7. After Plaintiff asked for Defendant’s name and address, he was transferred to
 1
     Defendant’s customer care line. Id.; Call Transcript, Ex. 12 to Hebard Decl. Plaintiff
 2
     told Defendant’s employee to “please stop calling people with the automated phone call”
 3
     and that “[i]t’s not appropriate to call people on their cell phones for marketing
 4
     purposes.” Call Transcript, Ex. 13 to Hebard Decl. Plaintiff also warned that Defendant
 5
     “is on notice that . . . if [he] receive[s] another phone call [he] will sue.” Id. According
 6
     to Defendant, when Plaintiff was “transferred over to the customer care team,” it lost the
 7
     ability “to track” Plaintiff. Swindle Dep., Ex. 4 to Fairchild Decl. (docket no. 61 at 27).
 8
            In April 2019, Plaintiff received another call on his cell phone, which “appeared to
 9
     repeat the same prerecorded message [he] had received” earlier. Williams Decl. at ¶ 8.
10
     Defendant maintains that Plaintiff’s number is associated with a person named Michael
11
     Morgan, who consented to receive calls to that number on one of Yodel’s websites in
12
     April 2018. See Sponsler Expert Report at ¶¶ 20–21, 24, Ex. 10 to Fairchild Decl.
13
     Plaintiff testified that he did not “enter or authorize anyone else to enter [his] cell number
14
     or the name Michael Morgan into [that] website.” Williams Decl. at ¶ 9. Plaintiff also
15
     submitted evidence that he has used that cell number continuously since 2008, and that he
16
     registered the number on the National Do Not Call Registry (“DNC Registry”) in late
17
     2010. Id. at ¶¶ 4–6 & Exs. 1–3 (docket no. 33).
18
            3.     Plaintiff’s Class Action
19
            Plaintiff filed a class action complaint against Defendant, asserting two causes of
20
     action under the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227
21
     et seq.: (1) a violation of § 227(b)(1) for calls made using an automatic telephone dialing
22
     system (“ATDS”) or an artificial or prerecorded voice and (2) a violation of § 227(c) for
23

     ORDER - 3
              Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 4 of 19



     calls placed to numbers listed on the DNC Registry. See First Amended Complaint
 1
     (docket no. 6). In July 2020, Plaintiff filed this Motion for Class Certification
 2
     (“Motion”), docket no. 29.4 The Court deferred ruling on the Motion, after requesting
 3
     that the parties file supplemental briefing; and it granted the parties’ motions to file
 4
     supplemental evidence in support of, or in opposition to, the Motion. See Minute Orders
 5
     (docket nos. 131, 133). Having been fully advised, the Court now rules as follows:
 6
     Discussion
 7
             1.     Class Certification Standard
 8
             “Class certification is governed by Federal Rule of Civil Procedure 23.” Wal-
 9
     Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). Under Rule 23(a), the party
10
     seeking certification must show, first, that “(1) the class is so numerous that joinder of all
11
     members is impracticable; (2) there are questions of law or fact common to the class;
12
     (3) the claims or defenses of the representative parties are typical of the claims or
13
     defenses of the class; and (4) the representative parties will fairly and adequately protect
14
     the interests of the class.” Fed. R. Civ. P. 23(a). “Second, the proposed class must
15
     satisfy at least one of the three requirements listed in Rule 23(b).” Dukes, 564 U.S. at
16
     345. Plaintiff relies on Rule 23(b)(3), which requires him to show that “questions of law
17
     or fact common to class members predominate over any questions affecting only
18

19

20

21   4
     Plaintiff has also moved, see Reply (docket no. 90-1 at 7–11), to strike the Declarations of Daniel J.
   Barsky, docket no. 69 & Ex. 1 to docket no. 79, and portions of the Declaration of Sarah Hebard, docket
22 no. 64 & Exs. 2–10. In granting Defendant’s motion for leave to file Barsky’s Supplemental Declaration,
   the Court denied Plaintiff’s motion to strike in part. See Minute Order (docket no. 133). The Court now
   DENIES Plaintiff’s motion to strike the remaining declarations and exhibits.
23

     ORDER - 4
              Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 5 of 19



     individual members, and that a class action is superior to other available methods for
 1
     fairly and effectively adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).5
 2
             2.      Plaintiff’s Proposed Class and Sub-Class
 3
             Plaintiff seeks to certify a proposed class (“Class”) and transfers subclass
 4
     (“Subclass”) as follows:
 5
             All persons or entities within the United States who between March 13, 2018
 6
             and June 16, 2019, received a non‐emergency telephone call promoting
             goods or services on behalf of PillPack, LLC, as part of the PillPack
 7
             Performance Media campaign:
 8           (i)    to a cellular telephone number through the use of an automatic
             telephone dialing system or an artificial or prerecorded voice; or
 9
             (ii)   to a cellular or residential telephone number that had been registered
10           on the national Do Not Call Registry for at least 31 days and who received
             more than one call as part of the PillPack Performance Media campaign
11           within any twelvemonth period.

12           Transfers Sub‐Class: All Class members who were transferred at least once
             to a PillPack call center on the DNIS [Dialed Number Identification Service]
13           866‐298‐0058.

14 Motion (docket no. 29 at 19).

15           3.      Rule 23(a)’s Requirements Are Satisfied.

16                   a.      Numerosity

17           To demonstrate numerosity under Rule 23(a)(1), Plaintiff relies on evidence that

18 there are at least 419,334 members of the proposed Class who received one or more calls

19 using an ATDS or an artificial or prerecorded voice, including at least 35,535 members of

20

21   5
    Defendant appears to argue that Plaintiff must satisfy an implied threshold “ascertainability”
   prerequisite. Response (docket no. 60 at 29–31). To the extent Defendant argues that Plaintiff must
22 demonstrate “administratively feasible” ways to identify class members, see, e.g., id. at 22, the Ninth
   Circuit has rejected that requirement. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124–25,
   1124 n.4 (9th Cir. 2017). Nor does the Court agree that the proposed Class and Subclass definitions lack
23 clear or objective parameters. See id. at 1124 n.3 & n.4.

     ORDER - 5
             Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 6 of 19



     the proposed Subclass who were transferred to Defendant’s call center at least once. See
 1
     Hansen Rebuttal Report at ¶¶ 4–6, 16, 19, Ex. 11 to Terrell Decl. (docket no. 30-11).
 2
     Plaintiff also presented evidence that there are at least 78,047 members of the proposed
 3
     Class who received one or more calls to a residential telephone number listed on the
 4
     DNC Registry, including 4,875 members of the proposed Subclass who were transferred
 5
     to Defendant’s call center at least once. Verkhovskaya Rebuttal Report at ¶¶ 60–65
 6
     (docket no. 30-14). “Joinder of so many persons would undoubtedly be impractical,”
 7
     Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1304 (D. Nev. 2014), and
 8
     Defendant does not challenge this point.
 9
                   b.     Commonality
10
            “[T]he test of commonality” under Rule 23(a)(2) “is subsumed by the
11
     predominance requirement” under Rule 23(b)(3). Georgine v. Amchem Prods., Inc., 83
12
     F.3d 610, 627 (3d Cir. 1996), aff’d sub nom. Amchem Prods., Inc. v. Windsor, 521 U.S.
13
     591 (1997). “Predominance requires at least one common question, as does Rule
14
     23(a)(2), but also requires that the common question, or questions, outweigh the
15
     noncommon questions.” Kristensen, 12 F. Supp. 3d at 1304; see 1 William Rubenstein,
16
     Newberg on Class Actions § 3:27 (5th ed. 2020 update). The Court analyzes whether the
17
     commonality test is met within its discussion of Rule 23(b)(3). See infra Section 4(a).
18
                   c.     Typicality
19
            Plaintiff must also show that his “claims or [the] defenses . . . are typical of the
20
     claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The test of typicality ‘is
21
     whether other members have the same or similar injury, whether the action is based on
22
     conduct which is not unique to the named plaintiffs, and whether other class members
23

     ORDER - 6
             Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 7 of 19



     have been injured by the same course of conduct.’” Ellis v. Costco Wholesale Corp., 657
 1
     F.3d 970, 984 (9th Cir. 2011) (citation omitted). “Typicality refers to the nature of the
 2
     claim or defense . . . not to the specific facts from which it arose or the relief sought.” Id.
 3
            Plaintiff submitted evidence that he and the other Class members were called by
 4
     the same caller on behalf of Defendant, during the same time period, using the same
 5
     ATDS or prerecorded voice, or on a number registered on the DNC Registry (or all of the
 6
     above). See Hansen Rebuttal Report at ¶¶ 4–6, 16, 19; Verkhovskaya Rebuttal Report at
 7
     ¶¶ 60–65. Plaintiff also submitted evidence that the members of the Subclass, like
 8
     Plaintiff, were transferred to Defendant’s call center at least once. See Hansen Rebuttal
 9
     Report at ¶¶ 6, 19; Verkhovskaya Rebuttal Report at ¶ 61. Likewise, Plaintiff’s purported
10
     injury is the same as the Class members. See 47 U.S.C. §§ 227(b)(3), 227(c)(5).
11
            Defendant responds that the typicality requirement is not satisfied because
12
     Plaintiff was called on a cell phone number based on consent provided by a different
13
     individual, Michael Morgan; whereas other Class members consented to be called
14
     “through other channels, . . . which indisputably obtained TCPA-compliant ‘prior express
15
     written consent’ to receive autodialed or prerecorded voice marketing calls.” Response
16
     (docket no. 60 at 27). Defendant, however, has not presented evidence that any of the
17
     other Class members, let alone Michael Morgan, provided TCPA-compliant consent. As
18
     explained below, see infra Section 4(a)(i), the present record shows that some of the
19
     Class members may have consented to be called by third parties—but not by or on behalf
20
     of Defendant, or before the Class members were actually called. See Kristensen, 12 F.
21
     Supp. 3d at 1305, 1307–08 (concluding typicality requirement was satisfied despite
22
     defendant’s express consent defense); cf. Berman v. Freedom Fin. Network, LLC, 400 F.
23

     ORDER - 7
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 8 of 19



     Supp. 3d 964, 986–87 (N.D. Cal. 2019) (concluding plaintiff’s “claims [were] reasonably
 1
     coextensive with class members’ claims,” but ruling that “litigation of the express
 2
     consent and mandatory arbitration defenses . . . threaten[ed] to overwhelm other issues”).
 3
            Defendant also points out that the website on which Plaintiff’s cell number was
 4
     allegedly inputted is one of more than 50 websites operated by Yodel, which is one of
 5
     three companies that sold Prospects DM the Class members’ contact information. See
 6
     Hebard Decl. at ¶ 2 & Ex. 1. Yodel, in turn, purchased at least some of the Class
 7
     members’ contact information from Fluent. See Barsky Supp. Decl. at ¶¶ 3–8, Ex. 1 to
 8
     Motion (docket no. 79). While it is unclear whether Plaintiff’s contact information was
 9
     sourced from Fluent or Yodel, it is undisputed that his contact information was not
10
     sourced from Little Brook Media or Sharecare, as depicted in the following chart:
11

12                                      Defendant
                                         PillPack
13
                               Peformance
14                               Media
                                               Prospects DM
15
                     Little Brook
16                                       Sharecare           Yodel
                        Media

17
                                                                       Fluent
18

19          The Court concludes that resolving certain liability issues with respect to
20 Plaintiff’s claims will not necessarily resolve such issues with respect to the claims of the

21 proposed Class members whose contact information was obtained from Little Brook

22 Media or Sharecare. See Response (docket no. 60 at 27); see also McCurley v. Royal

23 Seas Cruises, 331 F.R.D. 142, 161 & n.10 (S.D. Cal. 2019) (noting plaintiffs narrowed

     ORDER - 8
             Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 9 of 19



     the proposed class based on the websites on which they allegedly provided consent),
 1
     amended by No. 17-cv-00986, 2020 WL 4582686 (S.D. Cal. Aug. 10, 2020) (decertifying
 2
     class in part, because Prospects DM could not produce accurate call records). If the Class
 3
     is limited to the called parties whose contact information was obtained from Yodel or
 4
     Fluent, like Plaintiff, Defendant’s consent defense would presumably be the same or
 5
     similar for all Class members. See Berman, 400 F. Supp. 3d at 987. The Court will
 6
     therefore narrow Plaintiff’s proposed class definition to include only the called parties
 7
     whose telephone number was obtained by Prospects DM from Yodel or Fluent. See
 8
     Motion (docket no. 29 at 19).
 9
                   d.     Adequacy
10
            Plaintiff must further show that he will “fairly and adequately protect the interests
11
     of the class.” Fed. R. Civ. P. 23(a)(4). To determine adequacy, the Court “resolve[s] two
12
     questions: ‘(1) do the named plaintiffs and their counsel have any conflicts of interest
13
     with other class members and (2) will the named plaintiffs and their counsel prosecute the
14
     action vigorously on behalf of the class?’” In re Hyundai and Kia Fuel Econ. Litig., 926
15
     F.3d 539, 566 (9th Cir. 2019) (citation omitted). Defendant does not challenge the
16
     adequacy of Plaintiff’s counsel to prosecute this action on behalf of the Class. See infra
17
     Section 5. With respect to Plaintiff, Defendant merely raises the same arguments as
18
     raised in its typicality challenge, see Response (docket no. 60 at 27–28), which the Court
19
     has partially resolved by narrowing the proposed Class definition. The Court has not
20
     otherwise identified any conflicts of interest between Plaintiff and the other Class
21
     members, and it finds that Plaintiff is motivated to vigorously prosecute the action. See
22

23

     ORDER - 9
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 10 of 19



     Motion (docket no. 29 at 23–24). The Court therefore appoints Plaintiff Aaron Williams
 1
     to serve as Class Representative.
 2
            4.     Rule 23(b)(3)’s Requirements Are Satisfied.
 3
                   a.     Predominance
 4
            “[T]he predominance inquiry under Rule 23(b)(3) asks whether ‘common
 5
     questions present a significant aspect of the case and they can be resolved for all
 6
     members of the class in a single adjudication.’” True Health Chiropractic, Inc. v.
 7
     McKesson Corp., 896 F.3d 923, 931 (9th Cir. 2018) (quoting Mazza v. Am. Honda Motor
 8
     Co., 666 F.3d 581, 589 (9th Cir. 2012)). The common questions must have the
 9
     “capacity . . . to generate common answers apt to drive the resolution of the litigation.”
10
     Id. (quoting Dukes, 564 U.S. at 350).
11
            Plaintiff identifies several common issues that will generate common answers,
12
     including: (1) whether Defendant can be held liable for the calls placed by Prospects DM,
13
     (2) whether the calls used an ATDS or a prerecorded voice, (3) whether the calls were
14
     made to numbers on the DNC Registry, (4) whether the called parties gave valid consent,
15
     and (5) whether Defendant’s actions were negligent or “willful and knowing,” affecting
16
     the amount of statutory damages at issue. The Court agrees that these common questions
17
     have the capacity to generate common answers apt to drive the resolution of this action.
18
            Defendant responds that some of these issues will require individualized inquiry
19
     and points to other individualized issues that might predominate, including: (1) whether
20
     the Class members provided valid consent, (2) whether they were the subscribers or
21
     general users of their numbers, (3) whether the calls used an ATDS or a prerecorded
22

23

     ORDER - 10
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 11 of 19



     voice, (4) whether the calls were made to residential lines, and (5) whether the Class
 1
     members registered their numbers on the DNC Registry. The Court addresses each issue.
 2
                          i.     Whether Class members gave valid consent
 3
            The TCPA exempts from liability calls made with the “prior express consent of
 4
     the called party.” 47 U.S.C. § 227(b)(1)(A). The statute authorizes the Federal
 5
     Communications Commission (“FCC”) to prescribe regulations to implement the relevant
 6
     requirements of the TCPA. Id. §§ 227(b)(2), (c)(1)–(4). In 2012, the regulations were
 7
     amended to require that a call using an ATDS or a prerecorded voice—which “introduces
 8
     an advertisement or constitutes telemarketing,” or is made to a “residential line”—must
 9
     have been made with the “prior express written consent of the called party.” 47 C.F.R.
10
     §§ 64.1200(a)(2), (a)(3); see Rules and Regulations Implementing the TCPA of 1991, 27 FCC
11
     Rcd 1830, 1838 (2012). “[P]rior express consent is an affirmative defense, not an element
12
     of a TCPA claim.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1044 n.3
13
     (9th Cir. 2017).
14
            For purposes of this Motion, the Court considers whether “[t]he consent defenses
15
     that [Defendant] has advanced and for which it has provided supporting evidence may be
16
     sufficiently similar or overlapping to allow [Plaintiff] to satisfy the predominance
17
     requirement of Rule 23(b)(3) with respect to those defenses.” True Health, 896 F.3d at
18
     932. “If so, a class or subclass of plaintiffs to whom such defenses apply may be
19
     certified, provided of course that the other requirements of Rule 23 are also satisfied.” Id.
20
            Defendant concedes that it carries the burden to show that proposed Class
21
     members consented, in writing, to receive the telemarketing calls at issue. See
22
     Defendant’s Supp. Brief (docket no. 139 at 2, 6). Defendant nonetheless argues that
23

     ORDER - 11
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 12 of 19



     individual-consent inquiry is necessary because “Prospects DM called consumers based
 1
     on consent that was provided on numerous different websites, with different user
 2
     interfaces and different consent language.” Response (docket no. 60 at 18). A review of
 3
     Fluent’s and Yodel’s websites, however, reveals that they all contain the same or similar
 4
     opt-in forms with some variation of the following message:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16
     Fluent Website Screenshot, Barsky Decl. at ¶ 7; see Yodel Website Screenshots, Hebard
17
     Decl. at ¶ 2 & Exs. 2–10. The proposed Class members apparently consented only
18
     through these website opt-in forms. Determining whether that method of consent is valid
19
     would not require case-by-case analysis, as opposed to consent based on “individual
20
     communications and personal relationships.” True Health, 896 F.3d at 932 (concluding
21
     that the predominance requirement is satisfied if “there is little or no variation” in the
22

23

     ORDER - 12
                Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 13 of 19



     consent method). Further, a review of Fluent’s and Yodel’s procedures to obtain such
 1
     consent should produce a common answer. See Kristensen, 12 F. Supp. 3d at 1307.
 2
               More critically, Defendant does not dispute that during the relevant period, the
 3
     website opt-in forms failed to list “PillPack” as a Marketing Partner who could call the
 4
     proposed Class Members. See Defendant’s Supp. Brief (docket no. 139 at 2–5); see also
 5
     Swindle Dep., Ex. 9 to Terrell Decl. (docket no. 30-9 at 18–19). Defendant argues that it
 6
     may avoid TCPA liability so long as the called parties provided written consent to be
 7
     called by Prospects DM, and that once called, the called party need only provide oral
 8
     consent to be transferred to Defendant. See Defendant Supp. Brief (docket no. 139 at 2).
 9
     The Court cannot identify any language in the TCPA or the regulations to support that
10
     argument, as the regulations expressly require that callers inform the called parties that
11
     their consent will “authorize[] the seller to deliver or cause to be delivered . . .
12
     telemarketing calls using an [ATDS] or an artificial or prerecorded voice.” See 47 C.F.R.
13
     § 64.1200(f)(8)(i)(A) (emphasis added);6 Satterfield v. Simon & Schuster, Inc., 569 F.3d
14
     946, 955 (9th Cir. 2009) (“[C]onsent to receive promotional material by [a third
15
     party] . . . cannot be read as consenting to the receipt of [defendant’s] promotional
16
     material.” (emphasis added)); Van Patten, 847 F.3d at 1046 (“[T]he FCC has established
17
     no rule that a consumer who gives a phone number to a company has consented to be
18
     contacted for any reason.”).
19

20

21
     6
         Defendant relies, confusingly, on cases involving consent that expressly authorizes sellers, or their
22 affiliates or agents, to place the calls. See, e.g., Van Patten, 847 F.3d at 1046. Here, there is no dispute
   that Defendant is the “seller” whose pharmacy services were being advertised, see 47 C.F.R.
   § 64.1200(f)(9). Moreover, Defendant disclaims any agency relationship with Prospects DM. See
23 Defendant’s Supp. Brief (docket no. 139 at 5).

     ORDER - 13
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 14 of 19



            Even assuming that written consent to be called by Prospects DM was sufficient
 1
     for purposes of the TCPA, Defendant has not presented evidence that the website opt-in
 2
     forms listed Prospects DM (or one of its fictitious names) as a Marketing Partner before
 3
     the Class members were called. See Fluent Website Screenshots, Barsky Decl. at ¶¶ 7–8
 4
     (failing to indicate the date on which the screenshot of the Marketing Partners webpage
 5
     was captured); Yodel Website Screenshots, Hebard Decl. at ¶ 2 & Exs. 2–10 (same).
 6
     Indeed, the record reveals that Prospects DM did not register one of the fictitious names it
 7
     used in the Campaign until July 2018, nearly four months after the Campaign was
 8
     launched. Registration Certificate, Ex. 6 to Fairchild Decl. Perhaps it goes without
 9
     saying, but prior express consent to call a particular telephone number must be given
10
     before the call in question is placed. See Meyers v. Portfolio Recovery Assocs., LLC, 707
11
     F.3d 1036, 1042 (9th Cir. 2012). Defendant has not identified a single instance in which
12
     a proposed Class member gave prior written consent.
13
            On the current record, the Court concludes that the lack-of-consent issue has the
14
     capacity to generate a common answer. See Kristensen, 12 F. Supp. 3d at 1307.
15
                          ii.    Whether the Class members were the subscribers or
16
                                 general users of the called numbers
17          Defendant also argues that Plaintiff has not proposed any reliable method to

18 determine whether the Class members were the subscribers or regular users of the phone

19 numbers called. Response (docket no. 60 at 21–22). Plaintiff’s expert has proposed a

20 “reverse-append” process to identify Class members. Verkhovskaya Expert Report at

21 ¶¶ 51–59 (docket no. 30-12). The Court concludes that Plaintiff’s proposed methodology

22 is an adequate starting point to identify the aggregate number of TCPA violations in this

23 case. See N.L. by Lemos v. Credit One Bank, N.A., 960 F.3d 1164, 1171 (9th Cir. 2020)

     ORDER - 14
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 15 of 19



     (endorsing “a reverse lookup to identify the current subscriber” to ensure telemarketer’s
 1
     TCPA compliance). To the extent that Defendant presents evidence that certain Class
 2
     members are not the subscribers or customary users of the called numbers, the Court
 3
     could adopt measures to filter out those Class members. See Knapper v. Cox Commc’ns,
 4
     Inc., 329 F.R.D. 238, 244–45 (D. Ariz. 2019); see also Briseno v. ConAgra Foods, Inc.,
 5
     844 F.3d 1121, 1130 (9th Cir. 2017).
 6
                          iii.   Whether artificial or prerecorded voices were used
 7
            Defendant further argues that individualized inquiries and proof will be necessary
 8
     to determine whether any particular call was placed using an artificial or prerecorded
 9
     voice. Response (docket no. 60 at 23). Defendant relies on evidence that Prospects DM
10
     employees “generally play[ed] recorded snippets to conduct the call[s], but sometimes
11
     interject[ed] with live voice or conduct[ed] the entire call with live voice.” Id.
12
     Defendant, however, does not identify even one call in which a live voice was used
13
     exclusively. From the beginning of the Campaign, Defendant was aware that “an avatar
14
     recording” was being used to make the calls. Email, Ex. 21 to Terrell Decl. (docket no.
15
     30-21 at 2). One of Defendant’s employees testified that he understood that a
16
     “prerecorded person” would “introduce the service,” that an agent would select “different
17
     prerecorded responses,” and then “transfer [the call] over to PillPack.” Seastrand Dep.,
18
     Ex. 23 to Terrell Decl. (docket no. 30-23 at 5–6); see also Rust Murray Decl., Exs. F–G
19
     (docket no. 113) (call recordings showing that Defendant was on notice that a
20
     “robocaller” or “recorded thing” was being used during the Campaign).
21
            Nor does Defendant address its potential liability for the calls made using a
22
     ViciDial dialing system—a system that is, in Plaintiff’s expert’s opinion, an “ATDS,” or
23

     ORDER - 15
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 16 of 19



     “a predictive dialer” with “the capacity to dial stored numbers automatically.” Hansen
 1
     Expert Report at ¶¶ 21, 28–29, Ex. 10 to Terrell Decl. (docket no. 30-10). The Court
 2
     concludes that, on the present record, individual inquiry is not necessary to resolve
 3
     whether the calls at issue were conducted using an ATDS or a prerecorded voice.
 4
     Whether such technologies actually violate the TCPA is yet another issue capable of
 5
     generating a common answer that is apt to drive the resolution of this litigation.
 6
                          iv.    Whether residential lines were called
 7
            Defendant likewise maintains that Plaintiff has not proposed a reliable means of
 8
     identifying residential phone numbers without individual inquiry. Response (docket
 9
     no. 60 at 23–25). Plaintiff’s expert excluded from the list of proposed Class members
10
     “all telephone numbers that were associated with any types of business and/or
11
     government” using LexisNexis data, and proposed other methods to “cross-check the
12
     business identification process.” Verkhovskaya Expert Report at ¶¶ 43–50 & n.2; see
13
     also Verkhovskaya Rebuttal Report at ¶¶ 28–36; Chinitz v. Intero Real Estate Servs.,
14
     No. 18-cv-05623, 2020 WL 7391299, at *6 (N.D. Cal. July 22, 2020) (“[S]everal courts
15
     have approved of [] Verkhovskaya’s [method] . . . as this type of data is reasonably relied
16
     upon by experts in the field.”). Plaintiff’s method reliably excludes non-residential
17
     numbers from the proposed Class list.
18
                          v.     Whether the numbers were properly registered on the
19                               DNC registry

20          Defendant next argues that there is no reliable method of determining whether the

21 Class members registered their own telephone numbers on the DNC Registry, which is

22 necessary to assert a TCPA claim. See Response (docket no. 60 at 26). The Court does

23 not read the TCPA regulations so narrowly as to require a called party to personally

     ORDER - 16
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 17 of 19



     register his or her own number on the DNC Registry. As the regulations also clarify,
 1
     “do-not-call registrations must be honored indefinitely, or until the registration is
 2
     cancelled by the consumer or the telephone number is removed from the database
 3
     administrator.” 47 C.F.R. § 64.1200(c)(2) (emphasis added). The Court is also
 4
     persuaded by the Eleventh Circuit’s decision in Cordoba v. DIRECTV, LLC, 942 F.3d
 5
     1259 (11th Cir. 2019), which noted that Article III standing is satisfied where, as here,
 6
     “the class [is] based on calls to individuals on the [DNC Registry], since those whose
 7
     numbers are on the Registry and nevertheless received marketing calls suffered an injury
 8
     that is traceable to [defendant’s] misconduct.” Id. at 1271; see id. at 1276 (identifying
 9
     individualized standing questions where the class was based on an internal do-not-call
10
     list). Using the DNC Registry, which is maintained by the federal government, Plaintiff
11
     can reliably identify the aggregate number of Class members who received the calls at
12
     issue. See Briseno, 844 F.3d at 1132.
13
            In sum, Plaintiff has identified several common issues that are susceptible to
14
     classwide proof, and which have the capacity to generate common answers that will drive
15
     the resolution of this action. The individualized issues raised by Defendant do not
16
     threaten to overwhelm these common issues. To the extent Defendant develops evidence
17
     in support of its defenses, necessitating individual inquiry, the Court may take remedial
18
     action, including decertifying the Class. See Kristensen, 12 F. Supp. 3d at 1308.
19
                   b.     Superiority
20
            Rule 23(b)(3) also requires that “a class action is superior to other available
21
     methods for fairly and efficiently adjudicating the controversy.” In this case, Class
22
     members do not have a strong interest in controlling the prosecution or defense in
23

     ORDER - 17
            Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 18 of 19



     individual actions, see Fed. R. Civ. P. 23(b)(3)(A), as the statutory “damages suffered by
 1
     each putative class member are not large.” Kristensen, 12 F. Supp. 3d at 1308 (quoting
 2
     Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1190 (9th Cir. 2001)). Although
 3
     district courts have reached different conclusions on this issue, the Court is of the opinion
 4
     that “[t]he $500 statutory damage amount for each violation, even if increased to $1,500
 5
     for willful violations, is insufficient to incentivize individual actions.” Id. Plaintiff also
 6
     represents that there are “no other cases challenging the calls at issue here.” Motion
 7
     (docket no. 29 at 31); see Fed. R. Civ. P. 23(b)(3)(B). Nor is there any indication that
 8
     concentrating the litigation of claims in this Court would be undesirable, or that
 9
     managing this class action poses unique difficulties. See Fed. R. Civ. P. 23(b)(3)(C)–(D).
10
     The Court therefore concludes that a class action is superior to the other available
11
     methods for adjudicating this case.
12
            5.     Class Counsel
13
            Defendant does not challenge the appointment of Plaintiff’s counsel as Class
14
     Counsel. After reviewing counsels’ qualifications and their ability to fairly and
15
     adequately represent the interests of the Class, see Fed. R. Civ. P. 23(a)(4), 23(g), the
16
     Court approves Terrell Marshall Law Group PLLC, Smith & Dietrich Law Offices
17
     PLLC, and Paronich Law PC as Class Counsel. See Terrell Decl. at ¶¶ 2–7 (docket no.
18
     30); Smith Decl. ¶¶ 2–9 (docket no. 32); and Paronich Decl. at ¶¶ 3–7 (docket no. 31).
19
     Conclusion
20
            For the foregoing reasons, the Court ORDERS:
21
            (1)    Plaintiff’s Motion to Certify Class, docket no. 29, is GRANTED in part.
22
            (2)    Under Rule 23(c), the following amended Class and Subclass are certified:
23

     ORDER - 18
           Case 3:19-cv-05282-TSZ Document 140 Filed 02/12/21 Page 19 of 19



                  All persons or entities within the United States, whose telephone
 1
           number was obtained by Prospects DM from Yodel Technologies, LLC or
           Fluent, Inc., and who between March 13, 2018, and June 16, 2019, received
 2
           a non‐emergency telephone call promoting goods or services on behalf of
           PillPack, LLC, as part of the PillPack Performance Media campaign:
 3
           (a)    to a cellular telephone number through the use of an automatic
 4                telephone dialing system or an artificial or prerecorded voice; or

 5         (b)    to a cellular or residential telephone number that had been registered
                  on the national Do Not Call Registry for at least 31 days and who
 6                received more than one call as part of the PillPack Performance
                  Media campaign within any twelvemonth period.
 7
           Transfers Sub‐Class: All Class members who were transferred at least once
 8         to a PillPack call center on the Dialed Number Identification Service at:
           866‐298‐0058.
 9
           (3)    Plaintiff Aaron Williams is appointed as Class Representative.
10
           (4)    Under Rule 23(g), Terrell Marshall Law Group PLLC, Smith & Dietrich
11
     Law Offices PLLC, and Paronich Law PC are appointed as Class Counsel.
12
           (5)    Plaintiff’s Motion to Strike, see docket no. 90-1 at 7–11, is DENIED.
13
           (6)    The Clerk is directed to send a copy of this Order to all counsel of record.
14
           IT IS SO ORDERED.
15
           Dated this 12th day of February, 2021.
16

17

18                                                       A
                                                     Thomas S. Zilly
19                                                   United States District Judge

20

21

22

23

     ORDER - 19
